Ida Ruth Allen, the widow, and two minor children of James Clinton Allen, deceased, were by the Industrial Commission of Utah awarded compensation payable by the Colonial Building  Loan Association and its insurance carrier, the Ocean Accident 
Guarantee Corporation. The amount of compensation so awarded was for the full amount allowable in case of death. In the main there is no conflict in the evidence. The evidence received at the hearings had upon the application for compensation supports, with one or two exceptions, the findings made by the defendant commission. Among the findings are the following:
"That James Clinton Allen * * * was killed in the State of Wyoming. * * *
"That at the time of the death of said decedent he was Vice-President of the Colonial Building  Loan Association of Ogden, Utah, and under a contract still then existing between himself and said association had the charge and control of the sale of its securities. That he was likewise a director of such association and an executive officer thereof in his duties as such officer of such association performing such functions as are ordinarily performed by a Vice-President and director, being a member of the Executive Committee of such association and discharging such duties with regard thereto as were assigned by the Board of Directors or by the President of such association.
"That in addition to the duties so performed by said decedent for said Colonial Building  Loan Association, said decedent at the time *Page 71 
of his death was the Executive Vice-President of Colonial Holding Corporation, a corporation, whose business primarily consisted in the ownership of permanent reserve stocks of building and loan associations situate within the State of Utah and other states including the Interstate Fidelity Building  Loan Association of Salt Lake City, Guaranty Savings  Loan Association of Pocatello and the Denver Building  Loan Association of Denver, Colorado. That in the exercise of his duties as such Executive Vice-President of said Colonial Holding Corporation the decedent customarily exercised some supervision with respect to the business of the associations particularly above named. * * * That two months prior to his death arrangements had been entered into between himself and the Colonial Building Corporation by the terms of which he was to become general manager of that corporation, to have control and management of the sales of the securities issued by the various associations in which said Colonial Holding Corporation was interested so far as the same might be procured for him by said Colonial Holding Corporation and to have general control and act as general manager of said Colonial Holding Corporation, retaining the first $10,000.00 of net income above his expenses. * * *
"Decedent received from the Colonial Building  Loan Association and had received since January 1st, 1931, the sum of $150.00 per month, together with the commissions earned and accruing to him under the sales contract. * * *
"That immediately prior to his death the said James Clinton Allen planned a trip by automobile to Denver, Colorado for the purpose of transacting business at said city with which said Colonial Building  Loan Association had no connection and on the date of his departure agreed with the President of said association that he would visit the city of Cheyenne, Wyoming for the purpose of closing a transaction with one Rodger Myers in said city, by the terms of which said Rodger Myers would take over the management of the lending of the moneys of said association in the State of Wyoming and take care of its properties acquired by it in such state. That the customary route followed in automobile traffic between the home of said James Clinton Allen and the place of business of said Colonial Building Loan Association in Ogden, Utah and Denver, Colorado does not pass through Cheyenne, Wyoming, but turns southerly at Cheyenne [Evidently "Cheyenne" just quoted is in error. It should be Laramie.] Wyoming towards Fort Collins, Colorado, so that such business to be transacted for such association by said decedent required him to continue from Laramie eastward to Cheyenne, Wyoming for the purpose of transacting the same. That upon reaching Parco, Wyoming, at a late hour of the night the said decedent determined to *Page 72 
travel farther eastward before stopping for the night in order to be able to reach Cheyenne, Wyoming early in the morning and transact such business for said association with Rodger Myers before proceeding further to Denver and that while so engaged in traveling further toward Cheyenne, the automobile in which said decedent was traveling was overturned and decedent suffered injuries in connection with the overturning of such automobile which thereafter immediately and without other cause occasioned his death within a few hours.
"That at the time of his receiving said fatal injury said decedent was engaged in proceeding to the city of Cheyenne for the purpose of transacting business for said Colonial Building 
Loan Association solely and would not have been traveling upon the highway eastward at said time had it not been for the occasion of such business to be so transacted by him."
The evidence, without conflict, shows that Mr. Allen, in company with one Ralph Edward Whittlesey, left Ogden, Utah, for Denver, Colo., on the night of May 19, 1931. The automobile in which they traveled was owned by Whittlesey who so far as appears had no business in Cheyenne, but did have business at Denver. Mr. Whittlesey, who was with Mr. Allen when he was fatally injured, testified as follows:
"When we started, I was planning to go to Denver. When we got to Parco, Wyoming, I looked at J.C., Mr. Allen, and said, `I am not very sleepy, are you, J.C.?' and he said, `No, do you want to drive on?' and I said, `I would just as lief drive on to Denver.' He said, `I have a party to see in Cheyenne. We can go direct to Cheyenne and then go to Denver tomorrow afternoon,' which was the afternoon of that day because the accident was early in the morning — * * * He then told me he had to see a Mr. Myers over there."
It was necessary for Mr. Allen to travel over the road where he was fatally injured whether his destination was Cheyenne or Denver. It was at Laramie, Wyo., a considerable distance beyond the place of the accident where the road divides, one going southward to Denver, and the other continued eastward to Cheyenne. The evidence is all to the effect that the purpose of Mr. Allen in taking the trip on which he was fatally injured was as much to attend to the business at Denver as it was to attend to the business at Cheyenne. The only fair inference to be drawn from the *Page 73 
evidence is that he deferred going to either Cheyenne or Denver to attend to business until such time as he was able to attend to the business at both places. Admittedly the business which Mr. Allen had at Denver was in no way connected with the Colonial Building  Loan Association. The evidence is not entirely clear as to whether Mr. Allen's business at Denver was his own or that of the Colonial Holding Corporation. That it was necessary for Mr. Allen to travel over the road where he was killed, to attend to the business of the Colonial Building  Loan Association at Cheyenne, and, likewise, his own business, or that of the Colonial Holding Corporation at Denver, is not questioned.
To find that at the time of the accident he was solely engaged in traveling to Cheyenne for the defendant Colonial Building 
Loan Association is, in my opinion, wholly without support in the evidence. Defendants seem to place considerable reliance on the conversation heretofore quoted. There is nothing in that conversation which justifies the conclusion that Mr. Allen would not have been on the road where he was at the time of the accident except for the fact that he intended to go to Cheyenne before going to Denver. So far as appears from that conversation, it was not because they decided to go to Cheyenne first that caused them to continue to drive beyond Parco. Had it not been for the contemplated trip to Denver on the afternoon of that day they might have, so far as appears, remained at Parco for the night or driven on towards Denver. Moreover, I am unable to perceive of any legal basis for making any distinction between traveling during the night and traveling during the day so long as such traveling was necessary to the accomplishment of both purposes of the trip. In my opinion the evidence in this case brings it squarely within the doctrine announced by this court in the case of Perry Canning Co. v. Industrial Commission,75 Utah 1, 281 P. 467. The principles there announced are applicable whether the business which Mr. Allen had at Denver was his own private business or business which he intended to *Page 74 
transact for the Colonial Holding Corporation. In either event there is no justification for casting upon the Colonial Building Loan Association and its insurance carrier the entire liability for an accident which occurred while Mr. Allen was engaged in traveling along the road over which it was necessary for him to travel in order that he might attend to his own business or that of the Holding Corporation, as well as the business of the Colonial Building  Loan Association.
I am thus of the opinion that one-half of the award granted by the commission should be annulled.